Citation Nr: 1122414	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic left ankle sprain. 

2.  Entitlement to an evaluation in excess of 10 percent for chronic left knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1996 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  In that rating decision, the RO continued a 10 percent evaluation for left knee disability and continued a 10 percent evaluation for left ankle disability. 

In February 2011, the Veteran testified before the undersigned during a hearing at the RO.  During the hearing, the undersigned identified the issue on appeal and he noted what pertinent evidence was outstanding and might assist in substantiating the claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

The Board notes that during the February 2011 hearing, the Veteran testified that he is unable to work because of his service-connected disabilities.  Although a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such a claim is raised by the record, the TDIU claim is not presently before the Board on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU was previously denied in a September 2010 rating decision, and the Veteran testified that he did not wish to appeal that denial.  See Board Hearing transcript, pages 22 and 23.  The matter is not currently on appeal. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to higher evaluations for left knee and left ankle disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Board finds that a new VA examination is needed to evaluate the severity of the Veteran's left ankle and knee disabilities, to include any associated neurological impairment.

The Veteran has asserted that the symptoms of his left ankle disability have worsened since he was last examined in March 2010.  See March 2010 substantive appeal and Board Hearing transcript.  For example, the Veteran testified about experiencing numbness and sharp, shooting pain in his left foot.  No neurological symptoms were addressed in the March 2010 VA orthopedic examination.  Also, recent VA treatment records now contain x-ray evidence of a left heel spur, and it is unclear if this additional symptomatology is etiologically related to the Veteran's service-connected disability.  See VA treatment record dated January 2011.   

The recent VA treatment records also show that the Veteran's left knee disability has worsened since it was last examined in June 2010.  There is now x-ray evidence of mild osteoarthritis in the Veteran's left knee, whereas the previous x-ray film only revealed normal findings.  See VA treatment record dated January 2011.  The Veteran has also questioned the adequacy of that examination report in properly identifying the severity of his left knee disability.   He felt that the VA examiner who conducted the examination did not question him thoroughly.

Given the evidence as to the increase in the severity of the Veteran's disabilities and his contentions regarding the adequacy of the June 2010 VA examination report, the Board finds that a new VA examination is needed to determine the current level of severity of the Veteran's ankle and knee disabilities.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, the Veteran has asserted that his left ankle disability has worsened and he has testified about additional symptoms (specifically neurological symptoms) associated with his disability that were not addressed in the last VA examination report.  The evidence of record also shows that the Veteran left knee disability has worsened since it was last examined.  

Prior to any examination, the RO/AMC should also ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and make an attempt to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

2. Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for VA orthopedic and neurological examinations to evaluate the nature and severity of his left ankle and left knee disabilities, including any associated neurological impairment.  The claims file shall be made available to and reviewed by the examiners, and the examiners shall note such review in an examination report.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail.  The examiners shall comment on the Veteran's reports regarding symptomatology and describe all objective findings.   

At the orthopedic examination, the examiner should fully evaluate the Veteran's current left ankle and left knee disabilities.  The examiner should specifically undertake range of motion studies of the left ankle and left knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the left ankle and left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  

With respect to the left knee, the examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the left knee.

With respect to the left ankle, the examiner should determine whether there is any evidence of a heel spur and if it is at least as likely as not related to his service-connected disability. 

At the neurological examination, the examiner should fully evaluate the Veteran's left ankle disability.  The examiner should identify any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for each affected nerve, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

The examiners must discuss the rationale for all opinions expressed.  If an examiner is unable to address any inquiry sought above, then he or she should explain why.

3. Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims for increased rating on appeal.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


